chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-126300-08 uil the honorable robert bennett united_states senate washington dc dear senator bennett am responding to a letter dated date to secretary paulson signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are currently considering guidance projects for inclusion on the priority guidance plan know guidance can take many forms for example as the lawyers for in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under treasury_department regulations at the present time we are in the process of finalizing a revised coordinated_issue_paper cip originally issued to the motor_vehicle industry in to reflect changes in tool reimbursement plans as we have seen them to date we expect the irs will shortly release the cip publicly we believe it will provide helpful guidance to both your constituent and other persons involved with too plans on the application of the law to these plans and the types of facts that are relevant to the determination of whether the plans comply with the requirements for accountable plans under sec_62 whether an expense reimbursement arrangement qualifies as an accountable_plan depends on the specific facts of how the arrangement is operated the irs is currently conducting examinations that focus on whether the use of tool plans has in some cases resulted in failure to pay appropriate amounts of federal_income_tax withholding and federal_insurance_contributions_act tax the irs office_of_chief_counsel has released publicly redacted formal legal advice related to these examinations giving taxpayers access to our legal reasoning we will continue to consider whether published guidance conex-126300-08 or further written legal advice might address the questions your constituent has raised as well as other questions presented by the array of fact patterns we are encountering hope this information is helpful please contact me or call am sending a similar letter to your colleagues director office of legislative affairs at if you need further assistance sincerely donald korb chief_counsel department of the treasury internal_revenue_service washington d c date conex-126300-08 uil the honorable rob bishop u s house of representatives washington dc dear mr bishop am responding to a letter dated date to secretary paulson signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are currently considering guidance projects for inclusion on the priority guidance plan know guidance can take many forms for example in as the lawyers for we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under treasury_department regulations at the present time we are in the process of finalizing a revised coordinated_issue_paper cip originally issued to the motor_vehicle industry in to reflect changes in tool reimbursement plans as we have seen them to date we expect the irs will shortly release the cip publicly we believe it will provide helpful guidance to both your constituent and other persons involved with tool plans on the application of the law to these plans and the types of facts that are relevant to the determination of whether the plans comply with the requirements for accountable plans under sec_62 whether an expense reimbursement arrangement qualifies as an accountable_plan depends on the specific facts of how the arrangement is operated the irs is currently conducting examinations that focus on whether the use of tool plans has in some cases resulted in failure to pay appropriate amounts of federal_income_tax withholding and federal_insurance_contributions_act tax the irs office_of_chief_counsel has released publicly redacted formal legal advice related to these examinations giving taxpayers access to our legal reasoning we will continue to consider whether published guidance or further written legal advice might address the questions your constituent has raised as well as other questions presented by the array of fact patterns we are encountering conex-126300-08 hope this information is helpful please contact me or call am sending a similar letter to your colleagues director office of legislative affairs at if you need further assistance sincerely donald korb nie chief_counsel department of the treasury internal_revenue_service washington d c date conex-126300-08 uil the honorable chris cannon u s house of representatives washington dc dear mr cannon am responding to a letter dated date to secretary paulson signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are currently considering guidance projects for inclusion on the priority guidance plan as the lawyers for know guidance can take many forms for example in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under treasury_department regulations at the present time we are in the process of finalizing a revised coordinated_issue_paper cip originally issued to the motor_vehicle industry in to reflect changes in tool reimbursement plans as we have seen them to date we expect the irs will shortly release the cip publicly we believe it will provide helpful guidance to both your constituent and other persons involved with tool plans on the application of the law to these plans and the types of facts that are relevant to the determination of whether the plans comply with the requirements for accountable plans under sec_62 whether an expense reimbursement arrangement qualifies as an accountable_plan depends on the specific facts of how the arrangement is operated the irs is currently conducting examinations that focus on whether the use of tool plans has in some cases resulted in failure to pay appropriate amounts of federal_income_tax withholding and federal_insurance_contributions_act tax the irs office_of_chief_counsel has released publicly redacted formal legal advice related to these examinations giving taxpayers access to our legal reasoning we will continue to consider whether published guidance or further written legal advice might address the questions your constituent has raised as well as other questions presented by the array of fact patterns we are encountering conex-126300-08 hope this information is helpful please contact me or call am sending a similar letter to your colleagues director office of legislative affairs at if you need further assistance sincerely donald korb vie chief_counsel department of the treasury internal_revenue_service washington d c date conex-126300-08 uil the honorable orrin g hatch united_states senate washington dc dear senator hatch am responding to a letter dated date to secretary paulson signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to tool reimbursement plans on our next priority guidance plan we are currently considering guidance projects for inclusion on the priority guidance pian as the lawyers for know guidance can take many forms for example in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under treasury_department regulations at the present time we are in the process of finalizing a revised coordinated_issue_paper cip originally issued to the motor_vehicle industry in to reflect changes in tool reimbursement plans as we have seen them to date we expect the irs will shortly release the cip publicly we believe it will provide helpful guidance to both your constituent and other persons involved with tool plans on the application of the law to these plans and the types of facts that are relevant to the determination of whether the plans comply with the requirements for accountable plans under sec_62 whether an expense reimbursement arrangement qualifies as an accountable_plan depends on the specific facts of how the arrangement is operated the irs is currently conducting examinations that focus on whether the use of tool plans has in some cases resulted in failure to pay appropriate amounts of federal_income_tax withholding and federal_insurance_contributions_act tax the irs office_of_chief_counsel has released publicly redacted formal legal advice related to these examinations giving taxpayers access to our legal reasoning we will continue to consider whether published guidance or further written legal advice might address the questions your constituent has raised as well as other questions presented by the array of fact patterns we are encountering conex-126300-08 hope this information is helpful please contact me or call am sending a similar letter to your colleagues director office of legislative affairs at if you need further assistance sincerely donald korb a chief_counsel department of the treasury internal_revenue_service washington d c date conex-126300-08 uil the honorable jim matheson u s house of representatives washington dc dear mr matheson am responding to a letter dated date to secretary paulson signed by you and your colleagues requesting that we include specific guidance on the application of the accountable_plan rules to too reimbursement plans on our next priority guidance plan we are currently considering guidance projects for inclusion on the priority guidance plan know guidance can take many forms for example as the lawyers for in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under treasury_department regulations at the present time we are in the process of finalizing a revised coordinated_issue_paper cip originally issued to the motor_vehicle industry in to reflect changes in tool reimbursement plans as we have seen them to date we expect the irs will shortly release the cip publicly we believe it will provide helpful guidance to both your constituent and other persons involved with tool plans on the application of the law to these plans and the types of facts that are relevant to the determination of whether the plans comply with the requirements for accountable plans under sec_62 whether an expense reimbursement arrangement qualifies as an accountable_plan depends on the specific facts of how the arrangement is operated the irs is currently conducting examinations that focus on whether the use of tool plans has in some cases resulted in failure to pay appropriate amounts of federal_income_tax withholding and federal_insurance_contributions_act tax the irs office_of_chief_counsel has released publicly redacted formal legal advice related to these examinations giving taxpayers access to our legal reasoning we will continue to consider whether published guidance or further written legal advice might address the questions your constituent has raised as well as other questions presented by the array of fact patterns we are encountering conex-126300-08 hope this information is helpful please contact me or call am sending a similar letter to your colleagues director office of legislative affairs at if you need further assistance sincerely donald korb
